NO. 07-07-0109-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



FEBRUARY 28, 2008

______________________________



In the Interest J.H.M., A Child

_________________________________



FROM THE COUNTY COURT AT LAW NO. 1  OF LUBBOCK COUNTY;



NO. 2004-526,287; HON. RUSTY LADD, PRESIDING

_______________________________



Abatement and Remand

_______________________________



Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

This is an appeal involving termination of the parental rights.  On October 22, 2007, the clerk’s record was filed.  The reporter’s record was due on November 5, 2007.  Three extensions of that deadline have been granted to date.  However, the court reporter has now filed her fourth extension.   

Accordingly, we abate this appeal and remand the cause to the County Court at Law Number 1 of Lubbock County (trial court) for further proceedings.  Upon remand, the trial court shall immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to determine the following:	 

1.  when the reporter’s record can reasonably be filed (given the length of trial and size of the record) in a manner that does not unduly delay the prosecution of this appeal, and,



2. whether an alternate or substitute reporter should or can be appointed to complete the record in a timely manner. 



The trial court shall 1) execute findings of fact and conclusions of law addressing the foregoing issues, and 2) cause to be developed a supplemental clerk’s record containing its findings of fact and conclusions of law and all orders it may issue as a result of its hearing in this matter.  Additionally, the district court shall then cause the supplemental record to be filed with the clerk of this court on or before March 31, 2008.   Should further time be needed by the trial court to perform these tasks, then same must be requested before March 31, 2008.

It is so ordered.

Per Curiam